DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been presented for examination.

Priority
	The instant application is a CON of US Application No. 16/679,529, filed 11/11/2019, which claims benefit of US Provisional Application No. 62/785,721, filed 12/28/2018.

Information Disclosure Statement
	Acknowledgement is made to the information disclosure statements (IDS) submitted on 4/7/2021, 9/1/2021, & 4/19/2022.  The information disclosure statements are being considered by the examiner. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest an identification system to store identity information and associated biometric identification information in the non-transitory storage medium, determine an identity by comparing a first digital representation of a biometric to the associated biometric identification information, determine whether to store the first digital representation of the biometric in the non-transitory storage medium, and after the first digital representation of the biometric is stored in the non-transitory storage medium, perform a subsequent identification by comparing a second digital representation of a biometric to the first digital representation of the biometric, when taken in combination with any remaining claim limitations as recited in independent claim 1.
Independent claims 10 & 15 are directed to the same subject matter and recite similar claim limitations to that of independent claim 1 and are therefore allowable for at least the same reasons.
Dependent claims 2-9, 11-14, & 16-20 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876